 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom that of other employees .. . who have a common special interestin collective bargaining for that reason." 6Accordingly, we shall dis-miss the petition in Case No. 16-RC-1501.Case No. 16-RC-1505:The Petitioner also seeks to represent thewholesale market employees who include the city truckdrivers.Thisis substantially the same group of employees as was certified by theBoard on October 19, 1948,' with the exception that since the mergerof truck maintenance employees referred to above, there isno longera city truck maintenance classification.This group of employees ispresently under a contract between the Employer and the Intervenorwhich will terminate on September 15, 1954, unless automatically re-newed.Neither the Employer nor the Intervenor contends that theunit sought is inappropriate, and they offered to consentto an elec-tion concerning this group.The Petitioner stated that it desired to,exclude janitors from the unit, but advancedno reasonfor the exclu-sion.The janitors perform the usual janitorial duties.We shalLinclude them in the unit hereinafter found appropriate.We find that the following employees of the Employerconstitute aunit appropriate for the purpose of collective bargaining within themeaning of Section 9 (b) of the Act :All city truckdrivers and wholesale market employees, including thejanitors at the Employer's Fort Worth, Texas, operation, excludingmarket office and clerical employees, receiving and shipping employ-ees, salesmen,country truckdrivers, garage employees, production andmaintenance employees, and all supervisors as defined in the Act.[The Board dismissed the petition in Case No. 16-RC-1501.][Text of Direction of Election omitted from publication.]e Ibid.7Case No 16-RC-236,not reported in printed volumes of Board Decisions and Orders.ADVERTISERS PRODUCTION SERVICES,INC.andNEW YORK AUXILIARYUNION OFTHE INTERNATIONAL STEREOTYPERS'& ELECTROTYPERS'UNION, LOCAL 1-100, AFL,PETITIONER.Case No. 2-RCi-6780. Oc-tober 26, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis Aronin, hearing officer-The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.110 NLRB No. 78. ADVERTISERS PRODUCTION SERVICES, INC.591Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer operates a job printing business doing mostly ad-vertisment work for advertising agencies and individual clients atits three plants located in New York City. The Petitioner seeks torepresent a unit of employees working on the 11th floor of the 239 W.39th Street plant, consisting of the mat cutter, file pattern clerk, matproduction man, and 6 shipping employees.However, it stated itswillingness to represent any alternative unit found appropriate bythe Board.The Employer would add to the unit requested by thePetitioner the following classifications at the 39th Street plant : con-tact men, production men, messengers, and porters, so as to include allpresently unrepresented employees except office clerical employeesand those exempt by the Act. The parties stipulated (1) that theappropriate unit should be confined to the 39th Street plant, and (2)that the unit should not include stereotypers, compositors, pressmen,and other employees at the 39th Street plant, including 10th-floor ship-ping employees, who are already bargained for by other unions.The Employer, although not a member of the New York Electro-typers' and Stereotypers' Association, has-so far as its mat cutter isconcerned-abided by the terms of the contract existing between thePetitioner and the Association, which contract covers nonjourneymenand apprentice stereotyping and electrotyping employees.The July1, 1953, contract defines the coverage for stereotype work (this Em-ployer has no electrotype operation) as follows :Section 1 (b) Receiving, following up, checking, proving, filing,mat cutting, collating, blanket washing, handling express, mail-ing, wrapping, and such other work as may be commonly per-formed in the shipping room, handle telephone contacts withcustomers, check progress of jobs in plant and on proof files, andobtain and give such other information necessary to meet thecustomer's requirements.Shortly before the filing of the petition here, on April 26, 1954, theEmployer refused to extend recognition under this clause to the 11th-floor shipping department employees as requested by the Petitioner.Of the unrepresented classifications employed by the Employer onlythe contact men and the production men do not punch a time clockand are paid no overtime.The Employer expressed some reservations 592DECISIONSOF NATIONALLABOR RELATIONS, BOARDin urging the inclusion of the five contact men.These employees haveunlimited expense accounts and their duties consist of contacting andentertaining customers, with some selling duties.Their salaries rangefrom $120 to $200 a week. Such orders as contact men procure di-rectly are turned over to production men, who see that they areproperly carried out and delivery made to the customer.The fourproduction men at 39th Street receive jobs from customers by mail,by phone, and by messenger, as well as through the contact men.They order paper stock, binding and printing plates, and they spendhalf of their time on the production floor checking the progress ofvarious jobs.Part of their work is solicitation of customers by tele-phone but they do no estimating.When on the production floor theydeal through foremen and have no supervisory authority.The jobshandled by these men are limited to printing production.Orders forstereotype work they pass on to the mat production man.Two of theproduction men are classified as assistants and receive $60 to $80 aweek; the other 2 earn $115 to $130 a week. Two more productionmen are employed, one at each of the Employer's other plants; allhave the same supervision-an official who also supervises the pro-duction foremen but whose title does not appear.The mat production man is specifically sought by the Petitioner.Each morning he gets his order from the production men.His duties,which are confined to stereotype work, resemble that portion of theproduction men's duties that have to do with ordering materials forand getting the job out and he is sometimes referred to as a "servicenman."But he punches a time clock, is paid for overtime, and so faras the record discloses, engages in no solicitation of orders.He ispaid $65 a week and supervised by the man in charge of stereotyping.The mat cutter, already represented by the Petitioner, cuts stereo-type mats.The file pattern clerk files plates for future use, in con-nection with the stereotype department.The six 11th-floor shippingemployees receive, unpack, label, and pack merchandise not only forthe stereotype department but also some printed matter for the 10th-floor work.The 10 messengers report to the 11th floor for directionsbut spend most of their time running errands between the 3 plantsand to customers.The 3 porters have the usual cleanup duties, 1 onthe 10th floor at 39th Street, 1 on the 11th floor, and the third at night.The first two also have shipping duties.With the exception of the contact men and the production men,who would ordinarily be excluded as salesmen from any unit of essen-tially production employees, the employees whose duties are here de-scribed can appropriately be considered a residual unit of employeesat the 39th Street plant having production and/or maintenance REIMERS-KAUFMAN CONCRETE PRODUCTS COMPANY593duties.'Accordingly, we find that the following employees at the Em-ployer's plant at 239 W. 39th Street, New York City, constitute a re-sidual unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act: the mat productionman, the mat cutter, the file pattern clerk, the 11th-floor shippingemployees, the messengers, and the porters, but excluding all otheremployees, office clerical employees, watchmen, and supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]1 See, for example,Lee Brothers Foundry, Inc.,106 NLRB 212;The Item Company,108NLRB 1261.REIMERS-KAUFMAN CONCRETE PRODUCTS COMPANYandINTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSE-MEN&HELPERS OF AMERICA, CHAUFFEURS, TEAMSTERS AND HELPERSLOCAL No. 608, A. F. L.,PETITIONER.CaseNo.17-RC-1793.October 26,195.EDecision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harry Irwig, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, theBoard finds:'1.The Employer, a Nebraska corporation, is engaged in the manu-facture andsaleof ready-mixed concrete and concrete blocks, and themanufacture, sale, and erection of concrete stave silos and corncribs.During the year 1953, the Employer made sales valuedat approxi-mately $1,730,000, about $53,000 of which representedsales to cus-tomers outside the State of Nebraska.During the sameperiod salesamounting to approximately $88,000 were made to building contrac-torswho performed services valued in excess of $50,000in Statesother than Nebraska.Sales to one of these contractors, the OlsonConstruction Company, amounted to approximately $81,000.Dur-ing the year 1953, this latter contractor did approximately $12,000,000worth of construction business, about $4,000,000 of which representedconstruction work done outside the State of Nebraska.Upon these facts, we find that the Employeris engaged in com-merce within the meaning of the Act, and that it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organization involved claims to representcertain em-ployees of the Employer.110 NLRB No. 77.338207-55-vol. 110-39